The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 25, 2014

                                       No. 04-14-00176-CR

                                       Marcus HIDALGO,
                                           Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                  Trial Court No. 12-1780-CR
                           Honorable Gary L. Steel, Judge Presiding


                                         ORDER
        Marcos Antonio Hidalgo was indicted for continuous sexual abuse of a child under
fourteen years of age. The indictment identified two acts of aggravated sexual assault of a child
and two acts of indecency with a child by contact as the predicate acts. Hidalgo and the State
entered into a plea agreement whereby Hidalgo agreed to enter an open plea of guilty to one
count of aggravated sexual assault of a child and to one count of indecency with a child by
contact. In return, the State agreed not to proceed on the allegation of continuous sexual assault
of a child under fourteen years of age, the second allegation of aggravated sexual assault of a
child, or on the second allegation of indecency with a child by contact. The State further agreed
the sentences would run concurrently. The agreement provided that the State would oppose
Hidalgo’s application for deferred adjudication.

        On February 26, 2014, the trial court imposed sentence in accordance with the agreement.
However, the court signed a certification stating that the case “is not a plea-bargain case, and the
defendant has the right of appeal.” See TEX. R. APP. P. 25.2. The plea bargain, a copy of which
is in the record, is a charge-bargain, which is a “plea bargain” within the meaning of Rule 25.2.
See Shankle v. State, 119 S.W.3d 808, 813-14 (Tex. Crim. App. 2003); Lane v. State, No. 04-06-
00859-CR, 2007 WL 247717, at *1 (Tex. App.—San Antonio Jan. 31, 2007, no pet.) (mem. op.,
not designated for publication). Because this is a plea bargain case, Hidalgo may appeal only
matters that were raised by written motion filed and ruled on before trial or if the trial court
grants him permission to appeal. See TEX. R. APP. P. 25.2(a)(2).
        The trial court’s certification of defendant’s right of appeal is defective. See Dears v.
State, 154 S.W.3d 610 (Tex. Crim. App. 2005). We therefore order the trial court to amend the
certification and to cause the trial court clerk to file a supplemental clerk’s record containing the
amended certification within twenty days from the date of this order.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of March, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court